Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yves G. Wantou Deugoue appeals the district court’s order granting Defendants’ motion to dismiss this civil action to compel adjudication of an application for adjustment of status. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. Deugoue v. Chertoff, No. 1:08-cv-01279-CMH-IDD (E.D.Va. May 15, 2009); see Fed. R.Civ.P. 12(b)(1). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.